Citation Nr: 1402297	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Entitlement to service connection for an acquired psychiatric disability, to include a psychosis.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. B.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007.  In August 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are unavailable in this case.  Where service treatment records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions, and to carefully consider the benefit of the doubt rule.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The Veteran's service treatment records were lost some time after April 1991, after they had been forwarded to VA.  They were received at VA in September 1990, and relied upon in a January 1981 rating decision.  Moreover, pursuant to a February 1991 request from the Veteran, he was sent copies of his service treatment records in April 1991.  However, he did not respond to requests from the RO in July 2007 and October 2007 to provide copies of records in his possession.  

At his hearing, the Veteran testified that he sustained a head injury on June 25, 1975.  He stated that he was unconscious for about two days.  He stated that he was stationed at Monteith Barracks in "Nurnberg, Furth."  He said he was hospitalized at the "one hospital there," that he thought was at "Darby Barracks."  Internet research discloses that the Nürnberg U.S. military area in Germany included Monteith Barracks to the northwest of Nürnberg, outside Fürth, with William O. Darby Kaserne to the south of Fürth, closer to Nürnberg and close to the military hospital in the area, Nürnberg Army Hospital.  This major facility is the only one listed in that area.  Therefore, absent any evidence to the contrary, it is assumed that this is the hospital to which the Veteran referred in his testimony.  The records of any hospitalization of the Veteran in Nürnberg Army Hospital in or about June 1975 must be obtained.  

There is evidence in the VA treatment records of a history of at least one post-service head injury; specifically, in April 1998, the Veteran reported a history of having hit his head against a windshield in a car accident 2 years earlier; in January 2001, he was noted to be status post head injury 4 years earlier; and in August 2006, he reported having sustained one head injury in service, and another head injury in a car accident 1 1/2 years prior to that hospitalization.  As part of the enhanced duty to assist, the Veteran should be asked to identify the approximate dates of this, or these, accident(s), as well as the name and location of the treatment provider(s).  These records are relevant for the purpose of establishing the severity of any such injuries, as well as evidence concerning any pre-existing head injury residuals.  Any records adequately identified should be obtained.

The Veteran's statements that he sustained a head injury in service, together with his supporting lay statements, are sufficient to trigger an examination, particularly in light of the absence of service treatment records.  In this regard, medical evidence is required to determine whether the Veteran has any residuals of an in-service head injury.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's military clinical (inpatient) records pertaining to a hospitalization in the Nürnberg Army Hospital in Germany in or about June 1975 from the appropriate records repository.  All requests to obtain these records should be documented in the claims file.

2.  Ask the Veteran to identify the approximate dates, and names and locations of treatment providers concerning his histories of one or more post-service head injuries noted in the VA medical records, namely, in April 1998, the Veteran reported a history of having hit his head against a windshield in a car accident 2 years earlier; in January 2001, he was noted to be status post head injury 4 years earlier; and in August 2006, he reported having sustained one head injury in service, and another head injury in a car accident 1 1/2 years prior to that hospitalization.  The RO should make all necessary attempts to obtain any records adequately identified by the Veteran.  

3.  Then, arrange for an appropriate VA examination to determine whether Veteran has residuals of a TBI.  If so, the examiner should identify any such residuals, and provide an opinion as to whether it is at least as likely as not (i.e., there a 50 percent or greater probability) that the residuals result from an in-service TBI.  The examiner should discuss the Veteran's lay statements regarding his purported in-service injury, any service treatments that have been obtained, and post-service evidence, to include VA treatment records of a history of at least one post-service head injury; specifically, in April 1998, the Veteran reported a history of having hit his head against a windshield in a car accident 2 years earlier; in January 2001, he was noted to be status post head injury 4 years earlier; and in August 2006, he reported having sustained one head injury in service, and another head injury in a car accident 1 1/2 years prior to that hospitalization.  

The examiner's opinion should not be based solely on the absence of any service treatment records showing a head injury; rather, the opinion should focus on the likelihood of a relationship to service, from a medical standpoint, given the current findings and history as reported by the Veteran and as contained in the post-service medical records.  If the examiner finds that the Veteran has symptoms consistent with an in-service injury, and that symptoms of in-service and post-service injury cannot be dissociated, he or she should so state.  

Finally, an opinion should be provided as to whether the Veteran has tinnitus and/or a psychiatric disability, including a psychosis, which are at least as likely as not a residual of, caused by, or aggravated (permanently worsened) by an in-service TBI.  If indicated, part or all of this section of the opinion should be referred to an appropriate specialist, e.g., a psychiatrist or psychologist.  

The claims folder must be made available to the examiner(s) for review in conjunction with the examination(s).  All indicated studies, must be accomplished and the results reviewed prior to the final examination report.  A rationale (explanation) must be provided for all conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  If the needed additional information is service treatment records, the examiner should assume, for purposes of the examination, that the Veteran sustained some type of head injury in service, and address whether the post-service history and current findings are consistent with an in-service head injury.

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, to include any development needed to obtain adequate opinions, the RO should review the claims for service connection for TBI residuals, tinnitus, and an acquired psychiatric disability, to include a psychosis.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative with a supplemental statement of the case, and provide an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


